1    Jared T. Walker (SB#269029)
     5750 Sunrise Blvd., suite 130
2    Citrus Heights, CA 95610
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     JOSEPH B. MORGAN
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    JOSEPH B. MORGAN,                                  No. 2:17-cv-00240-DB
10            Plaintiff,
                                                        STIPULATION AND ORDER FOR THE
11                         v.                           AWARD OF ATTORNEY FEES PURSUANT
                                                        TO THE EQUAL ACCESS TO JUSTICE
12   ANDREW SAUL,                                       ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security, 1
13
               Defendant.
14

15

16          IT IS HEREBY STIPULATED by and between the parties through their undersigned

17   counsel, subject to the approval of the Court, that plaintiff Joseph B. Morgan (Plaintiff) be awarded

18   attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in the amount of

19   Six Thousand Dollars ($6,500.00). This amount represents compensation for all legal services

20   incurred on behalf of Plaintiff by counsel in connection with this civil action.

21          Upon the Court’s issuance of an order granting EAJA fees to Plaintiff, the government will

22   determine the issue of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue

23   v. Ratliff, 560 U.S. 586, 597-598 (2010), the ability to honor the assignment will depend on if the

24   fees are subject to any offset allowed under the United States Department of the Treasury’s Offset

25   ////

26
     1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
27   See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
     Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. § 405(g)
28   (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding the
     Office of the Commissioner shall, in his official capacity, be the proper defendant”).

                                  STIPULATION AND ORDER FOR
                            AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
1    Program. After the order for EAJA fees is entered, the government will determine whether they are

2    subject to any offset.

3           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

4    that Plaintiff does not owe a federal debt, then the government will cause the payment of fees to be

5    made directly to Plaintiff’s attorney, LAW OFFICE OF JARED T. WALKER, P.C., pursuant to the

6    assignment executed by Plaintiff. Any payments made to Plaintiff will be delivered to JARED T.

7    WALKER.

8           This stipulation constitutes a settlement of Plaintiff’s request for EAJA attorney fees and

9    does not constitute an admission of liability on the part of defendant under the EAJA or otherwise.

10   Payment of the agreed amount will constitute a complete release from, and bar to, any and all claims

11   that Plaintiff and/or Plaintiff’s attorney, including LAW OFFICE OF JARED T. WALKER, P.C.,

12   may have relating to EAJA attorney fees in connection with this action.

13          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

14   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.

15   Dated: November 17, 2018                           Respectfully submitted,

16                                                      /s/ Jared Walker
                                                        JARED T. WALKER,
17                                                      Attorney for Plaintiff
18   SO STIPULATED:
                                                        MCGREGOR W. SCOTT
19                                                      United States Attorney
20

21   Dated: November 19, 2018                    By:    /s/ *Sharon Lahey
                                                        SHARON LAHEY
22                                                      (*signature authorized by e-mail on 11/19/18)
                                                        Special Assistant United States Attorney
23
                                                        Attorney for Defendant
24                                                ORDER
25         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
26   DATED: December 16, 2019                    /s/ DEBORAH BARNES
                                                 UNITED STATES MAGISTRATE JUDGE
27

28
                                            -2-
                                STIPULATION AND ORDER FOR
                          AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
